396 F.2d 953
Claude S. BURTNETTE, Jr., Bankrupt, Appellant,v.MT. VERNON NATIONAL BANK AND TRUST COMPANY, and Security National Bank, Appellees.
No. 12242.
United States Court of Appeals Fourth Circuit.
Argued June 20, 1968.
Decided June 24, 1968.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria; Oren R. Lewis, Judge.
R. J. Lillard, Fairfax, Va. (McCandlish, Lillard & Marsh, Fairfax, Va., on brief), for appellant.
Harold O. Miller, Falls Church, Va., (Harrell & Mutchler, Falls Church, Va., on brief), for appellees.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Appellant, Burtnette, appeals from an order sustaining the objections of certain bank creditors to his discharge in bankruptcy.


2
Upon consideration of the briefs and arguments of counsel and the record on appeal, we conclude that the appeal is without merit. Therefore, the judgment order, denying bankrupt's discharge, entered by the district court upon review of the referee's reported findings of fact and conclusions of law is


3
Affirmed.